                           Case 1:18-cv-02433-CKK Document 1 Filed 10/24/18 Page 1 of 5




                                                     UNITED STATES DISTRICT COURT
                                                     FOR THE DISTRICT OF COLUMBIA

                         MAGGIE LEWIS-BUTLER                                    :
                         419 Mercury Drive
                         Tallahassee, FL 32305                                  :

                                        Plaintiff,                              :

                                  v.                                            :

                         UNITED STATES OF AMERICA                               :

                         Serve:         The Honorable Jeff Sessions             :
                                        Attorney General of the United States
                                        Department of Justice, Room 4400        :
                                        950 Pennsylvania Avenue, N.W.               Case No.
                                        Washington, DC 20530                    :

                                  and                                           :

                                        Jessie K. Liu, Esquire                  :
                                        United States Attorney
                                        555 4th Street, N.W.                    :
                                        Washington, DC 20530
                                                                                :
                                  and
                                                                                :
                                        Office of General Counsel
                                        Smithsonian Institution                 :
                                        P.O. Box 37012, MRC 012
                                        Washington, DC 20013                    :

                                        Defendants.                             :


                                                      COMPLAINT FOR NEGLIGENCE
                                                        (FTCA: Premises Liability)

 Regan Zambri Long                Plaintiff, Maggie Lewis-Butler, respectfully moves for judgment against
 1919 M Street, NW
      Suite 350
Washington, D.C. 20036
                         Defendant United States of America on the grounds and in the amount set forth below.
    202-463-3030
                           Case 1:18-cv-02433-CKK Document 1 Filed 10/24/18 Page 2 of 5



                                                     JURISDICTION AND VENUE

                                1.     Jurisdiction is conferred upon this Court pursuant to the Federal Tort

                         Claims Act, 28 U.S.C. § 2671 et seq.

                                2.     Venue in this Court is proper pursuant to 28 U.S.C. § 1346(b), as the

                         claims are brought against the United States for money damages, and 28 U.S.C. § 1391,

                         as the cause of action arose in the District of Columbia.

                                3.     On March 13, 2018, pursuant to the Federal Tort Claims Act (“FTCA”),

                         Plaintiff filed an administrative tort claim for personal injuries with the Smithsonian

                         Institution in connection with an accident that occurred at the National Museum of

                         African American History and Culture (“Museum”) in Washington, D.C.

                                4.     On September 19, 2018, after investigating Plaintiff’s claim, the

                         Smithsonian Institution denied Plaintiff’s claim on the grounds that there was an

                         insufficient basis to conclude that Plaintiff’s injuries were the result of the Smithsonian

                         Institution’s negligence.

                                5.     Pursuant to 28 U.S.C. § 2401(b) and 28 C.F.R. § 14.9(b), Plaintiff has

                         elected to commence an action in this Court.

                                                                 PARTIES

                                6.     Plaintiff Maggie Lewis-Butler is an adult citizen and resident of the State

                         of Florida.

 Regan Zambri Long              7.     Defendant The United States of America (“Defendant U.S.”) is subject to
 1919 M Street, NW
      Suite 350
Washington, D.C. 20036   suit under the FTCA for the negligent or wrongful acts and/or omissions of its agents,
    202-463-3030




                                                                    -2-
                           Case 1:18-cv-02433-CKK Document 1 Filed 10/24/18 Page 3 of 5



                         servants, employees and/or trust instrumentalities, including but not limited to the

                         Smithsonian Institution.

                                8.         Upon information and belief, the Smithsonian Institute was established by

                         Congress as a trust instrumentality of the U.S.

                                9.         Upon information and belief, at all relevant times herein, the U.S. and/or

                         the Smithsonian Institution controlled, owned, and/or operated the Museum, and was

                         responsible for the maintenance thereof.

                                                                       FACTS

                                10.        On December 26, 2017, Plaintiff was visiting the Museum.

                                11.        As Plaintiff was exiting the side exit of the Museum, the tiled floor

                         suddenly dipped forward.

                                12.        Plaintiff lost her footing on the uneven flooring and fell forward, injuring

                         her left ankle.

                                13.        As a direct and proximate result of the fall, Plaintiff suffered a left Achilles

                         tendon tear, has incurred and will continue to incur substantial medical expenses, has

                         suffered and will continue to suffer a loss of wages and/or loss of wage-earning capacity,

                         and has suffered and will continue to suffer pain, emotional distress, and mental anguish.

                                                                     COUNT I
                                                                    (Negligence)

                                14.        Plaintiff incorporates, by reference, paragraphs 1 through 13, as if fully set
 Regan Zambri Long
 1919 M Street, NW
      Suite 350
                         forth herein.
Washington, D.C. 20036

    202-463-3030




                                                                         -3-
                           Case 1:18-cv-02433-CKK Document 1 Filed 10/24/18 Page 4 of 5



                                15.    Plaintiff alleges that at the time of the accident, Defendant U.S. and/or the

                         Smithsonian Institution owed a duty to Plaintiff, who was lawfully on the Museum’s

                         premises at the time of her injury, to keep the premises in a reasonably safe condition,

                         and to warn persons on the premises of any hazardous conditions under their ownership,

                         management, and/or control.

                                16.    Plaintiff further alleges that Defendant U.S. and/or the Smithsonian

                         Institution breached the duties owed as set forth in the preceding paragraph.

                                17.    Defendant U.S. and/or the Smithsonian Institution breached this duty by,

                         despite actual or constructive notice that the flooring at the side exit of the Museum was

                         uneven, failing to repair the dangerous condition in a timely manner, to warn their lawful

                         invitees of the presence of the hazard, or to otherwise make safe the dangerous

                         condition.

                                18.    As a direct and proximate result of Defendant U.S. and/or the Smithsonian

                         Institution’s negligence, Plaintiff has suffered the injuries and damages set forth in

                         paragraph 13, above.

                                WHEREFORE, Plaintiff Maggie Lewis-Butler demands judgment against

                         Defendant United States of America in the full and just amount of One Million Dollars

                         ($1,000,000.00), plus interest and costs.



 Regan Zambri Long
 1919 M Street, NW
      Suite 350
Washington, D.C. 20036

    202-463-3030




                                                                     -4-
                         Case 1:18-cv-02433-CKK Document 1 Filed 10/24/18 Page 5 of 5



                                                    JURY TRIAL DEMAND

                            Plaintiff demands a trial by jury with respect to each claim in this Complaint.

                                                                      Respectfully submitted,

                                                                      REGAN ZAMBRI & LONG, P.L.L.C.


                                                                      By: /s/ Patrick M. Regan
                                                                          Patrick M. Regan       #336107
                                                                          pregan@reganfirm.com
                                                                          1919 M Street, N.W., Suite 350
                                                                          Washington, D.C. 20036
                                                                          PH: (202) 463-3030
                                                                          FX: (202) 463-0667
                                                                          Counsel for Plaintiff




 Regan Zambri Long
 1919 M Street, NW
      Suite 350
Washington, D.C. 20036

    202-463-3030




                                                                -5-
